DETAILED ACTION
This office action is in response to the amendment filed on 10/13/2021.

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. Applicant argues “Figures 1-4 are not prior art as is clear from paragraphs [0020]-[0023] and [0032] et seq. Accordingly, the drawings do not need to be amended” (see page 7 of Remarks).
The Examiner respectfully disagrees. Paragraphs [0032]-[0042] explain how Figures 1-4 create a problem in the art. Paragraphs [0043] and beyond explain how the present invention solves the problem of Figures 1-4. Therefore it is understood that Figures 1-4 are shown as prior art, and the objection to the drawings is proper.

Allowable Subject Matter
Claims 1, 2, 5-11, 15, 16, and 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “modifying the control signal to bring the output voltage to an intermediate voltage level between the level of the output voltage represented by the first value and the level of the output voltage represented by the second value” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 15 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “modifying the control signal to bring the output voltage to an intermediate voltage level between the level of the output voltage represented by the first value and the level of the output voltage represented by the second value” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 24 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “applying the control signal to the DC to DC converter to reduce the output voltage to a further intermediate voltage level between a level represented by a second value and a further level” in combination with the additionally claimed features, as are claimed by Applicant.
Therefore, Applicant's claims are determined to be novel and non-obvious.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0322300, US 2017/0207696, US 2020/0169159, US 2015/0222183, US 2013/0121047, US 2013/0069613, and US 2011/0101949 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838